Citation Nr: 0028097	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine addiction.

2.  Entitlement to service connection for a lung disability, 
claimed as the result of tobacco use in service.

3.  Entitlement to service connection for hypertensive 
vascular disease, claimed as the result of tobacco use in 
service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  Nicotine addiction is not shown by competent medical 
evidence of record, nor is any nicotine addiction shown by 
the competent evidence of record to have been incurred in or 
aggravated by service.

2.  A November 1956 Board decision denied service connection 
for lung disability, and the veteran did not perfect a timely 
appeal of a May 1990 decision which found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a lung disability.

3.  The evidence submitted subsequent to the May 1990 RO 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and by itself and in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
entitlement to service connection for a lung disability 
because the evidence presents a new theory of entitlement 
which was not previously considered and provides evidence 
relevant to the issues involved in adjudicating that theory 
of entitlement.


4.  A lung disability, claimed as the result of tobacco use 
in service, is not shown by the competent medical evidence of 
record to have been incurred in or aggravated by service and 
there is no competent evidence showing a link between the 
claimed disability and any disease or injury during the 
appellant's military service or between the claimed 
disability and the inservice use of tobacco.

5.  An anomaly of the descending branch of the pulmonary 
artery is shown to be a congenital or development defect.

6.  Hypertensive vascular disease, claimed as the result of 
tobacco use in service, is not shown by the competent medical 
evidence of record to have been incurred in or aggravated by 
service and there is no competent evidence showing a link 
between the claimed disability and any disease or injury 
during the appellant's military service or between the 
claimed disability and the use of tobacco in service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for nicotine addiction is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The May 1990 decision which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a lung disability is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(1999).

3.  The evidence received subsequent to the May 1990 RO 
decision is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for a 
lung disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).

4.  The veteran's claim of entitlement to service connection 
for a lung disability, claimed as the result of tobacco use 
in service, is not well grounded.  38 U.S.C.A. § 5107.

5.  The veteran's claim of entitlement to service connection 
for hypertensive vascular disease, claimed as the result of 
tobacco use in service, is not well grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West Supp. 2000); 38 C.F.R. § 3.303 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (1999).


I.  Entitlement to service connection for nicotine addiction.

The veteran contends that nicotine dependence was incurred in 
service and that service connection is warranted.  After a 
review of the record, the Board finds that the evidence does 
not support the veteran's contentions, and his claim is 
denied because it is not well grounded.

In this claim, the determinative issues presented are (1) 
whether the veteran had nicotine addition during service; (2) 
whether he currently has nicotine addiction; and if so, (3) 
whether it is etiologically related to his service or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In July 1998, the Internal Revenue Service Restructuring and 
Reform Act of 1998 was enacted into law as Public Law No. 
105-206.  In pertinent part, that act prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during military service.  See, 
38 U.S.C.A. § 1103 (West Supp. 2000).  However, that statute 
does not apply to veterans currently receiving benefits or 
veterans who filed claims on or before June 9, 1998.  The 
veteran's claim of entitlement to benefits for nicotine 
addiction was received on December 10, 1997.  Therefore, as 
his claim was filed prior to June 9, 1998, the adjudication 
thereof is not affected by the aforementioned statute.

The Board is bound in its decisions by precedent opinions of 
the VA General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  
A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon 
inservice tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93 (Jan. 13, 1993); 58 Fed. Reg. 42,756 (1993).  
The General Counsel issued a clarification of this opinion in 
June 1993 and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that the fact that a disability 
allegedly related to tobacco use is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, in order to establish service 
connection for that disability, it must be demonstrated that 
the disability resulted from the use of tobacco during 
service, and the possible effect of smoking before or after 
service must be taken into consideration.  VAOPGCPREC 2-93 
(June 1993).

The VA General Counsel has also found that where the evidence 
indicates a likelihood that a veteran's disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service, the issue then 
becomes whether the illness may be considered secondary to 
the service-incurred nicotine dependence and the resulting 
disability may be service connected on that basis pursuant to 
38 C.F.R. § 3.310(a).  VAOPGCPREC 19-97 (May 13, 1997); 62 
Fed. Reg. 37,954 (1997).

In a May 5, 1997, memorandum, the VA Under Secretary for 
Health stated that nicotine dependence may be considered a 
disease for VA compensation purposes.  The May 1997 General 
Counsel opinion stated further that secondary service 
connection may be established, under the terms of 38 C.F.R. 
§ 3.310(a), only if a veteran's nicotine dependence which 
arose in service, and resulting tobacco use, may be 
considered the proximate cause of the disability or death 
which is the basis of the claim.  The determination of 
proximate cause is one of fact, for determination by 
adjudication.  VAOPGCPREC 19-97 (May 13, 1997).

That General Counsel decision further found that assuming 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
secondary to nicotine dependence are (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) 
whether nicotine dependence which arose during service may be 
considered the proximate cause of disability occurring after 
service.  With regard to the first question, the General 
Counsel held that the determination of whether a veteran is 
dependent on nicotine is a medical issue; and that under 
applicable medical criteria for diagnosing substance 
dependence, "nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress," as manifested by 
certain criteria.  VAOPGCPREC 19-97 (May 13, 1997).

That opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability which severs the causal connection to the 
service-acquired nicotine dependence.  VAOPGCPREC 19-97 (May 
13, 1997).

The United States Court of Appeals for Veterans Claims has 
held that in order for a claim for direct service connection 
based on tobacco use to be well grounded, there must be 
competent evidence that the claimed disability was due to 
smoking in service as opposed to smoking at some time 
thereafter.  The Court further held that in order for a claim 
of secondary service connection based on smoking to be well 
grounded, there must be a diagnosis of inservice nicotine 
addiction.  The Court further held that a lay person was not 
competent to diagnose inservice nicotine addiction.  Davis v. 
West, 13 Vet. App. 178 (1999).

A review of the veteran's service medical records fails to 
reveal any diagnosis of nicotine addiction or dependence.  
The veteran has stated that he used tobacco in service and 
after.  While the medical reports do reflect that the veteran 
reported the use of tobacco, there is no competent evidence 
showing a diagnosis of nicotine addiction or dependence, 
either during or after the veteran's service.  Furthermore, 
there is no competent evidence of record showing a diagnosis 
of nicotine addiction or dependence based upon the veteran's 
tobacco use during his active duty service.

The Board finds that the competent evidence of record does 
not show that the veteran currently has nicotine addiction, 
that the veteran had nicotine addiction during service, or 
that any nicotine addiction is related to service or began in 
service.  The Board notes that the veteran is not competent 
to diagnose nicotine dependence.  Davis, 13 Vet. App. at 183-
184.  After evaluating the evidence, and the fact that there 
is no competent medical evidence of record which shows a 
diagnosis of nicotine addiction or nicotine dependence, the 
Board finds no basis upon which to grant service connection.

While the veteran may be competent to provide evidence of a 
use or increased use of cigarettes while in service and 
subsequent to service, he is not competent to provide a 
medical opinion as to whether any inservice use of cigarettes 
could constitute nicotine dependence or addiction, because 
this requires specialized medical knowledge.  See Grottveit, 
5 Vet. App. at 93.  In fact, there is no competent evidence 
of record which shows a diagnosis of nicotine dependence or 
addiction, either currently or in service.

As there is no record of treatment or complaint of nicotine 
addiction in service, no competent medical evidence showing a 
diagnosis of nicotine addiction, and no competent evidence 
linking any current nicotine addiction to the veteran's 
active duty service, the veteran's claim fails to establish 
the required elements of a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).


II.  Entitlement to service connection for a lung disability, 
claimed as the result of tobacco use in service.

The veteran contends that a lung disability, to include 
chronic obstructive pulmonary disease, was incurred in or 
aggravated by service, is proximately due to or the result of 
a disease or injury incurred in or aggravated by service, or 
is the result of tobacco use in service.  He avers that 
service connection for chronic obstructive pulmonary disease 
should be established.  After a review of the record, the 
Board finds that the veteran's contentions are not supported 
by the evidence, and his claim is denied because it is not 
well grounded.

The Board notes that the veteran's claim of entitlement to 
service connection for a lung disability has been previously 
denied, most recently in a June 1988 Board decision and in a 
May 1990 letter which found that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for a lung disability.  Thus, prior to 
considering whether the veteran's claim of entitlement to 
service connection for a lung disability is well grounded, 
the Board must consider whether new and material evidence has 
been submitted to reopen the claim which was the subject of a 
previous final denial.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Veterans Appeals has held that 
pursuant to the holding of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), a three-step analysis of appeals of whether new 
and material evidence has been submitted to reopen a claim is 
necessary.  The Secretary must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108 (West 1991).  Second, 
if new and material evidence has been presented, immediately 
upon reopening the claim the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility pursuant to Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991).  Third, 
if the claim is well grounded, the Secretary may then proceed 
to evaluate the merits of the claim but only after ensuring 
that his duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203, 206 (1999); 
see also Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that the did not perfect an appeal of a May 
1990 decision which found that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for a lung disability.  That decision is 
final.  38 U.S.C.A. § 7105 (West 1991).  Therefore, pursuant 
to the Court's holding in Evans v. Brown, 9 Vet. App. 273 
(1996), the Board will consider whether new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for a lung disability 
subsequent to the May 1990 rating decision.

The previous decisions on the issue of entitlement to service 
connection for a lung disability did not address the 
veteran's theory of entitlement that the lung disability 
could be the result of tobacco use in service.  The Board 
finds that the veteran's new theory of entitlement and the 
statements submitted in support of the claimed new theory of 
entitlement constitute material evidence as the evidence is 
not cumulative and is so significant it must be considered in 
adjudicating the veteran's claim.  See, Ashford v. Brown, 10 
Vet. App. 120, 123-124 (1997).  Furthermore, the evidence 
presented is relevant to an adjudication of the veteran's 
claim that his lung disability is the result of inservice 
tobacco use.

Therefore, the Board finds that the veteran has submitted 
evidence of a new theory of entitlement to service connection 
for a lung disability and has submitted evidence in support 
of that theory of entitlement which is new and material.  
Accordingly, the Board finds that new and material evidence 
has been received to reopen the veteran's claim of 
entitlement to service connection for a lung disability and 
that claim is reopened.

Therefore, the Board will proceed to determine whether the 
veteran's claim of entitlement to service connection for a 
lung disability, to include chronic obstructive pulmonary 
disease, is well grounded.  The Board recognizes that the RO 
apparently reopened the case at the time of the October 1998 
rating decision, which is the basis of this appeal, and 
considered the case on the basis of entitlement to service 
connection, rather than on the basis of whether new and 
material evidence had been submitted to reopen the claim.  
Therefore, despite the fact that the veteran was not informed 
of the relevant law and regulations regarding reopening a 
claim, the Board finds that it is not prejudicial to the 
veteran to have reopened his claim as the matter has been 
resolved in the veteran's favor.  Therefore, the Board will 
proceed with adjudication of this claim and undertake a 
determination of whether or not the claim is well grounded.

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a lung disability during 
service; (2) whether he currently has a lung disability; and 
if so, (3) whether it is etiologically related to his 
service, is proximately due to or the result of any disease 
or injury incurred in or aggravated by service, or is the 
result of tobacco use in service.  The Board concludes that 
medical evidence is needed to lend plausible support for the 
issues presented by this case because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

A review of the veteran's service medical records shows that 
he was treated for a cold with cough in June 1943 and again 
for a cold with cough in December 1943.  He was also treated 
for bronchopneumonia, primarily in the left lower lobe, 
during service in August 1945.  An additional diagnosis was 
acute catarrhal bronchitis.  The veteran's January 1946 
service separation examination found his lungs to be normal 
and found no significant abnormalities on chest X-ray.

A February 1956 private physician's report of treatment 
provided in November 1951 shows that a chest X-ray was 
essentially negative.

A February 1956 VA medical report shows that the veteran was 
treated for an anomaly of the descending branch of the 
pulmonary artery (hypogenesis).  That medical report notes 
that the condition existed on a chest X-ray taken in 
conjunction with the veteran's entry to service in May 1943 
and was unchanged from that time.  A July 1956 private 
physician's statement notes the anomaly of the descending 
branch of the pulmonary artery and also that the veteran had 
recently recovered from pneumonia.

A March 1960 VA medical report found that the veteran's chest 
films were still consistent with hypogenesis of the left 
pulmonary artery and vein and associated with congenital 
terminal saccular bronchiectasis of the bronchi of the 
lingula of the right lung, shift of the heart and mediastinum 
slightly to the left with a prominent pulmonary arterial 
segment showing no other change.  The examining physician 
found that there was no particular change in the condition of 
the veteran's left lung over the previous four years.

A December 1961 VA medical report notes that the chest film 
showed hyperventilation throughout and diminished lung 
markings in the left lower lung.

A March 1962 VA examination notes that the veteran's records 
showed an anomaly (hypogenesis) of the descending branch of 
the left pulmonary artery.  He smoked a can of Prince Albert 
every three days in cigarette form.  The heart was regular.  
There were no thrills heard and no murmurs were elicited.  
There were no abnormal pulsations in the prone position.  
Vital capacity of the lungs was 4.0 liters or 91 percent.  
Bronchogram showed left lower lobe saccular bronchiectasis 
and minimal tubular bronchiectasis of some of the bronchi on 
the left together with paucity of the pulmonary vascular 
tree, by X-ray, on the left as compared to the right.  The 
examiner diagnosed an anomaly of the descending branch of the 
pulmonary artery, bronchiectasis of the left lower lobe and 
some bronchi of the left lung, and hypertensive vascular 
disease.

A February 1963 VA examination shows that X-rays found no 
significant interval change since the previous study in March 
1962.  The veteran smoked a can of tobacco in cigarette form 
every four to five days.  The examiner felt that there had 
been a gradual complemental emphysema developing on the right 
side.  The examiner diagnosed an anomaly of the descending 
branch of the pulmonary artery and pulmonary emphysema 
compensatory to that anomaly.

A February 1965 VA examination shows that the veteran smoked 
a can of tobacco every two to three days and had smoked since 
age 18.  The examiner diagnosed bronchiectasis of the left 
lower lung with emphysema and fibritis, and an anomaly of the 
descending branch of the left pulmonary artery.

An October 1989 private medical report shows fairly marked 
changes of pulmonary emphysema on the film.  A November 13, 
1989, private medical report shows treatment for acute 
bronchitis.  A November 28, 1989, private medical report 
shows that pulmonary function tests were performed.  The 
physician diagnosed chronic obstructive lung disease.

A January 1990 private medical report notes an assessment of 
acute bronchitis with bronchospasm, which was improving, and 
of a follow-up of pneumonia with lung sounds much better 
although the veteran still complained of trouble breathing.  
A March 1990 private medical report notes an assessment of 
acute bronchitis and confabulation.

An April 1994 VA medical report notes diagnoses of chronic 
obstructive pulmonary disease and hypertension.  A June 1994 
private medical report notes a diagnosis of chronic 
obstructive pulmonary disease.  A June 1994 private X-ray 
report shows pleural lesions which were suspicious.  A biopsy 
was suggested.

A June 1994 VA medical report shows diagnoses of chronic 
obstructive pulmonary disease and hypertension.  During 
hospitalization, a pleural lesion was found in the left 
lateral lung.  An August 1994 VA medical report shows 
diagnoses of hypertension, a nodule on the left lung, and 
chronic obstructive pulmonary disease.

A September 1994 VA radiographic report notes no change since 
the June 1994 finding of fibrosis and emphysema.  There was 
probably a large cyst, bleb, or bullous change, particularly 
on the left.  There was a granuloma scar.  The impression was 
of severe chronic obstructive pulmonary disease, with no 
change.  A September 1994 VA medical report notes diagnoses 
of chronic obstructive pulmonary disease and hypertension.

An October 1994 VA medical report contains diagnoses of 
hypertension, chronic obstructive pulmonary disease, and a 
left lung nodule.  A December 1994 VA medical report shows 
diagnoses of hypertension, a left lung nodule, and chronic 
obstructive pulmonary disease.

A February 1995 VA medical report shows diagnoses of 
hypertension, a left lung nodule, and chronic obstructive 
pulmonary disease.  An April 1995 VA medical report shows 
diagnoses of hypertension, a left lung nodule, and chronic 
obstructive pulmonary disease.  A June 1995 VA medical report 
shows diagnoses of hypertension, a left lung nodule, chronic 
obstructive pulmonary disease, and an upper respiratory 
infection.

A July 1995 VA medical report of a pulmonary function test 
shows a computerized interpretation of mild obstructive 
disease.  A July 1995 VA medical report shows diagnoses of 
chronic obstructive pulmonary disease, hypertension, and a 
left lung nodule.  A July 1995 VA radiographic report shows 
emphysematous changes of the lungs.  The examiner provided an 
impression of a vague increased density in the lateral aspect 
of the left hilum with associated slight increased 
atelectasis in the left upper lung, and pulmonary emphysema.

An August 1995 VA radiographic report found emphysematous 
changes, most prominent on the left side, with some increased 
pleural densities seen anterolaterally in the left upper 
chest with linear increased densities extending from that 
which most likely represented scarring.  No discrete masses 
or significant adenopathy was appreciated.

A September 1995 private medical report shows diagnoses of 
chronic obstructive pulmonary disease and a pulmonary nodule.  
An October 1995 private medical report shows a diagnosis of 
chronic obstructive pulmonary disease.  An October 1995 VA 
medical report shows diagnoses of chronic obstructive 
pulmonary disease and hypertension.  A November 1995 private 
medical report shows a diagnosis of chronic obstructive 
pulmonary disease.

A February 1996 VA medical report shows diagnoses of chronic 
obstructive pulmonary disease and hypertension.  A February 
1996 private medical report shows a diagnosis of chronic 
obstructive pulmonary disease.  An April 1996 private medical 
report shows a diagnosis of chronic obstructive pulmonary 
disease.

An April 1996 private medical report notes a diagnosis of 
chronic obstructive pulmonary disease.  A May 1996 VA medical 
report shows diagnoses of chronic obstructive pulmonary 
disease and hypertension.  A July 1996 private medical report 
notes a diagnosis of chronic obstructive pulmonary disease.  
A September 1996 VA medical report shows diagnoses of 
hypertension and chronic obstructive pulmonary disease.  A 
May 1997 VA medical report shows diagnoses of chronic 
obstructive pulmonary disease and hypertension.

An October 1997 VA medical report shows a computerized 
interpretation of moderate obstructive disease.  Restrictive 
disease could not be excluded by spirometry alone.  An 
October 1997 VA medical report shows no changes in pulmonary 
emphysema.  A January 1998 VA medical report shows a 
diagnosis of chronic obstructive pulmonary disease.  A March 
1998 private medical report notes a mild chronic obstructive 
pulmonary disease component with the veteran's complaints of 
sinus congestion and drainage.

The competent medical evidence of record shows that the 
veteran has been diagnoses with an anomaly of the descending 
branch of the pulmonary artery (hypogenesis), pulmonary 
emphysema, a nodule or lesion on the left lung, and chronic 
obstructive pulmonary disease.  The Board will consider 
separately the anomaly of the descending branch of the 
pulmonary artery and the other lung disorders.

A.  An anomaly of the descending branch of the pulmonary 
artery.

The anomaly of the descending branch of the pulmonary artery 
is shown to be due to hypogenesis, or defective growth.  The 
Board notes that congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation and thus service connection cannot be established 
for a congenital or developmental defect.  38 C.F.R. 
§ 3.303(c) (1999).

Therefore, as the veteran's anomaly of the descending branch 
of the pulmonary artery is shown to be a congenital or 
developmental defect, it is not considered a disability for 
VA purposes and service connection cannot be granted for that 
condition.  Therefore, any claim of entitlement to service 
connection for that anomaly is not well grounded, as a 
present disability is not shown.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).


B.  Other lung disabilities, to include pulmonary emphysema, 
a nodule or lesion on the left lung, and chronic obstructive 
pulmonary disease.

The competent evidence of record does not show that any 
current lung disability, to include pulmonary emphysema, any 
nodules or lesions on the left lung, and chronic obstructive 
pulmonary disease, was incurred in or aggravated by service, 
is proximately due to or the result of any disease or injury 
incurred in or aggravated by service, or is the result of 
inservice tobacco use.  Despite numerous treatment reports of 
those disabilities, there is no opinion of record relating 
any of those disabilities to the veteran's service, to any 
disease or injury incurred in or aggravated by service, or to 
tobacco use while the veteran was in service.

In order for a claim for direct service connection based on 
tobacco use to be well grounded, there must be competent 
evidence that the claimed disability was due to smoking in 
service as opposed to smoking at some time thereafter.  In 
order for a claim of secondary service connection based on 
smoking to be well grounded, there must be a diagnosis of 
inservice nicotine addiction.  Davis, 13 Vet. App. at 183-
184.  There is no competent evidence of record which 
attributes any lung disability to inservice tobacco use.  In 
addition, there is no competent diagnosis of nicotine 
addiction or dependence of record, either in service or after 
service.

As there is no competent evidence of record relating any 
current lung disability to the veteran' service, to any 
disease or injury incurred in or aggravated by service, or to 
smoking while in service, the veteran's claim fails to 
establish the required elements of a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The Board 
notes that Section I of this decision denied entitlement to 
service connection for nicotine addiction.  Therefore the 
Board finds that a claim that a lung disability should be 
service-connected, pursuant to 38 C.F.R. § 3.310, as the 
result of nicotine addiction would not be well grounded as 
nicotine addiction is not shown to have been incurred in or 
aggravated by service.


III.  Entitlement to service connection for hypertensive 
vascular disease, claimed as the result of tobacco use in 
service.

The veteran contends that hypertensive vascular disease was 
incurred in or aggravated by service, is proximately due to 
or the result of a disease or injury incurred in or 
aggravated by service, manifested to a compensable degree 
within one year following his separation from service, or is 
the result of tobacco use in service.  He avers that service 
connection for hypertensive vascular disease should be 
established.  After a review of the record, the Board finds 
that the evidence does not support the veteran's contentions, 
and his claim is denied because it is not well grounded.

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hypertensive vascular disease 
during service, of whether hypertensive vascular disease 
manifested to a compensable degree within one year following 
his separation from service; (2) whether he currently has 
hypertensive vascular disease; and if so, (3) whether it is 
etiologically related to his service, is proximately due to 
or the result of any disease or injury incurred in or 
aggravated by service, or is the result of tobacco use in 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of 
hypertensive vascular disease.  The veteran's January 1946 
service separation examination found his cardiovascular 
system examination to be normal.  His blood pressure was 
140/82.

There is no medical evidence within one year following the 
veteran's separation from service which shows that he 
complained of or was treated for any hypertensive vascular 
disease.

A March 1962 VA examination found blood pressures of 130/92, 
126/92, and 124/96.  The examiner diagnosed hypertensive 
vascular disease.  The subsequent medical evidence of record 
shows several diagnoses of hypertension.

While the medical evidence of record may show diagnoses of 
hypertensive vascular disease and hypertension, the competent 
evidence does not show that disability was incurred in or 
aggravated by service, manifested to a compensable degree 
within one year following the veteran's separation from 
service, is proximately due to or the result of any disease 
or injury incurred in or aggravated by service, or is the 
result of inservice tobacco use.

In order for a claim for direct service connection based on 
tobacco use to be well grounded, there must be competent 
evidence that the claimed disability was due to smoking in 
service as opposed to smoking at some time thereafter.  In 
order for a claim of secondary service connection based on 
smoking to be well grounded, there must be a diagnosis of 
inservice nicotine addiction.  Davis, 13 Vet. App. at 183-
184.  There is no competent evidence of record which 
attributes any hypertensive vascular disease to inservice 
tobacco use.  In addition, there is no competent diagnosis of 
nicotine addiction or dependence of record, either in service 
or after service.

The Board finds that there is no competent evidence showing 
that hypertensive vascular disease manifested to a 
compensable degree within one year following the veteran's 
separation from service.  The Board further finds that there 
is no competent evidence linking any current hypertensive 
vascular disease to the veteran's active duty service, to any 
disease or injury incurred in or aggravated by service, or to 
tobacco use while in service.  Therefore, the Board finds 
that the veteran's claim fails to establish the required 
elements of a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The Board notes that Section I of this 
decision denied entitlement to service connection for 
nicotine addiction.  Therefore the Board finds that a claim 
that any hypertensive vascular disease should be service-
connected, pursuant to 38 C.F.R. § 3.310, as the result of 
nicotine addiction would not be well grounded as nicotine 
addiction is not shown to have been incurred in or aggravated 
by service.


IV.  Conclusion.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims are well grounded, they must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well-grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).

However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the June 1999 statement of 
the case and in the above discussion.  In any event, the 
veteran has not called the attention of VA to any relevant 
evidence, which if obtained, would be sufficient to well 
ground his claims.


ORDER

Entitlement to service connection for nicotine addiction is 
denied because the claim is not well grounded.

Entitlement to service connection for a lung disability, 
claimed as the result of tobacco use in service, is denied 
because the claim is not well grounded.

Entitlement to service connection for hypertensive vascular 
disease, claimed as the result of tobacco use in service, is 
denied because the claim is not well grounded.




		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals


 

